
	
		II
		112th CONGRESS
		1st Session
		S. 1330
		IN THE SENATE OF THE UNITED STATES
		
			July 6, 2011
			Mr. Casey (for himself
			 and Mrs. Gillibrand) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  temporary payroll increase tax credit for certain employers.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Job Creation Tax Act of
			 2011.
		2.Employer payroll
			 increase credit
			(a)In
			 generalSubchapter B of chapter 65 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new section:
				
					6433.Employer
				payroll increase credits
						(a)In
				generalEach qualified employer shall be treated as having made a
				payment against the tax imposed by section 3111(a) or section 3221(a),
				whichever is applicable, for each qualified quarter in an amount equal to the
				credit amount.
						(b)Credit
				amount
							(1)In
				generalFor purposes of this section, the credit amount with
				respect to any qualified quarter is equal to the applicable percentage of the
				qualified payroll increase of such employer for such qualified quarter.
							(2)Applicable
				percentageFor purposes of paragraph (1), the applicable
				percentage with respect to any qualified quarter is—
								(A)in the case of an
				employer that employs fewer than 100 employees during such quarter, 20 percent,
				and
								(B)in the case of an
				employer that employs 100 or more employees during such quarter, 15
				percent.
								(c)Dollar
				limitationThe total credit amount with respect to any employer
				shall not exceed $250,000 for all qualified quarters.
						(d)Qualified
				employerFor purposes of this section, the term qualified
				employer means any American employer other than the United States, any
				State, or any instrumentality thereof.
						(e)Qualified
				payroll increaseFor purposes of this section—
							(1)In
				generalThe term qualified payroll increase with
				respect to any qualified quarter means the amount, if any, by which a qualified
				employer's qualified payroll for such quarter exceeds the qualified payroll for
				such quarter of the calendar year preceding the year in which such qualified
				quarter falls.
							(2)Qualified
				payrollThe term qualified payroll means the amount
				of all wages (within the meaning of section 3121(a)) paid or incurred by a
				qualified employer to the employees of such employer, except that, with respect
				to each such employee for any quarter of the employer, such wages shall be
				taken into account only to the extent that such wages do not exceed the
				contribution and benefit base as determined under section 230 of the Social
				Security Act.
							(3)Railway
				laborIn the case of remuneration subject to the tax imposed by
				section 3221(a), paragraph (1) shall be applied by substituting all
				compensation (within the meaning of section 3231(e)) for all
				wages (within the meaning of section 3121(a)).
							(4)Special rule
				for large employersIn the case of an employer described in
				subsection (b)(2)(B), no qualified payroll increase shall be taken into account
				for any qualified quarter unless the qualified payroll increase with respect to
				such qualified quarter exceeds 3 percent of the qualified payroll for such
				quarter of the calendar year preceding the year in which such qualified quarter
				falls.
							(f)Qualified
				quarterFor purposes of this section, the term qualified
				quarter means—
							(1)the calendar
				quarter which includes the date of the enactment of the
				Small Business Job Creation Tax Act of
				2011, and
							(2)each of the 3
				calendar quarters following such quarter.
							(g)DefinitionsExcept
				as provided in subsection (h)(1), any term used in this section which is also
				used in section 3111 has the same meaning as when used in such section.
						(h)Special
				rulesFor purposes of this section—
							(1)EmployeeThe
				term employee includes only individuals who are citizens or lawful
				residents of the United States who receive wages, remuneration, compensation,
				or tips from an employer for work performed within a State or a possession of
				the United States.
							(2)Maintenance of
				base employment requirementThis section shall not apply to any
				qualified employer for any qualified quarter if the total number of employees
				of such employer during such quarter is less than the total number of such
				employees during the quarter preceding such quarter, determined by not taking
				into account any employee who is a seasonal employee during such preceding
				quarter.
							(3)Controlled groupsAll
				employers treated as a single employer under section (a) or (b) of section 52
				shall be treated as a single employer for purposes of the dollar limitation
				under subsection (c), except that any employer which is not an American
				employer shall not be taken into account.
							(4)New
				employers
								(A)In
				generalIn the case of a qualified employer which comes into
				existence after the date of the enactment of the
				Small Business Job Creation Tax Act of
				2011 and before January 1, 2013—
									(i)the term
				qualified quarter means—
										(I)the first
				calendar quarter for which such qualified employer is in existence, and
										(II)each of the 3
				quarters following such quarter,
										(ii)the qualified
				payroll increase of such employer for the quarter described in clause (i)(I)
				shall be equal to the amount of the employer's qualified payroll for such
				quarter, and
									(iii)the qualified
				payroll increase of such employer for any quarter described in clause (i)(II)
				shall be the amount, if any, by which the employer's qualified payroll for such
				quarter exceeds the qualified payroll of the quarter preceding such
				quarter.
									(B)Transition
				rule
									(i)In
				generalIn the case of a qualified employer which comes into
				existence—
										(I)after the last
				day of the calendar quarter which is 5 calendar quarters before the date of the
				enactment of the Small Business Job Creation
				Tax Act of 2011, and
										(II)before such date
				of enactment,
										the qualified
				payroll increase of such employer for any transition quarter shall be the
				amount, if any, by which the employer's qualified payroll for such quarter
				exceeds the qualified payroll of the quarter preceding such quarter.(ii)Transition
				quarterFor purposes of clause (i), the term transition
				quarter means a qualified quarter with respect to which the qualified
				payroll increase cannot be determined under subsection (e)(1) solely because
				the employer was not in existence during such quarter of the calendar year
				preceding the year in which such qualified quarter
				falls.
									.
			(b)Clerical
			 amendmentThe table of sections for subchapter B of chapter 65 of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new item:
				
					
						Sec. 6433. Employer payroll
				increase
				credits.
					
					.
			(c)NotificationNot
			 later than 30 days after the date of the enactment of this Act, the
			 Commissioner of Internal Revenue shall notify all employers required to
			 withhold employment taxes under chapter 21 or 22 of the Internal Revenue Code
			 of 1986 of the enactment and applicability of section 6433 of the Internal
			 Revenue Code of 1986, as added by this Act.
			(d)Investigation
			 and report on enforcement actionsNot later than 6 months after
			 the date of the enactment of this Act, and quarterly thereafter, the
			 Commissioner of Internal Revenue shall submit a report to the Committee on
			 Finance of the Senate and the Committee on Ways and Means of the House of
			 Representatives on the enforcement measures taken to prevent and penalize fraud
			 related to section 6433 of the Internal Revenue Code of 1986, including such
			 information as—
				(1)general
			 statistics related to the application of such section,
				(2)cases of fraud,
			 and
				(3)the status of
			 investigatory and prosecutorial actions related to such cases.
				(e)Effective
			 dateThe amendments made by subsections (a) and (b) shall apply
			 to calendar quarters beginning with the calendar quarter which includes the
			 date of the enactment of this Act.
			
